Citation Nr: 9925851	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for 
hemorrhoids, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. Lapoint, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a a rating decision by the Jackson, 
Mississippi, regional office (RO) of the Department of 
Veterans' Affairs (VA) which reduced a 20 percent rating 
which had been in effect for hemorrhoids to 10 percent.


REMAND

Initially, the Board has found that this claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claim is plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the hemorrhoids are more disabling 
than shown in the current evaluation. Proscelle v. Derwinski, 
2 Vet. App 629 (1992).  Once it has been determined that a 
claim is well grounded, VA has the statutory duty to assist 
the appellant in the development of evidence pertinent to 
that claim.

The service-connected hemorrhoids under the provisions of 38 
C.F.R. § 4.114, Diagnostic Codes 7336.  Diagnostic Code 7336 
provides a 10 percent evaluation for large or thrombotic, 
irreducible external or internal hemorrhoids with excessive 
redundant tissue as evidence of frequent recurrences.  A 
maximum rating of 20 percent is assigned where there is 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.

The May 1998 rating decision reduced the 20 percent rating, 
which had been in effect since May 1994, for the hemorrhoids 
to 10 percent, effective August 1, 1998. This reduction was 
based primarily on the findings of a March 1998 VA 
examination.  A review of the March 1998 examination report 
shows that blood studies were not performed nor was any 
reference made to the appellant's state of nutrition or any 
weight loss.  Additionally, the appellant submitted a May 
1998 private medical report, which shows a thrombosed 
hemorrhoid and rectal bleeding.  As such, the Board is of the 
opinion that a contemporaneous and comprehensive examination 
would be of assistance in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to the 
treatment for hemorrhoids covering the 
period from May 7, 1998 to the present.

2.  VA proctologic examination should be 
performed to ascertain the nature and 
severity of the service-connected 
hemorrhoids. The RO should inform the 
veteran of the consequences of failing to 
appear for a scheduled examination 
without good cause per 38 C.F.R. § 3.655 
(1998).  The claims folder and a copy of 
this Remand are to be made available to 
the examiner for review before the 
examination.  In addition to blood tests 
for anemia, any other testing deemed 
necessary should be performed.  The 
examiner is requested to describe in 
detail all pertinent symptoms, including 
the presence or absence of fissures, 
anemia, large or thrombotic, irreducible, 
external or internal hemorrhoids with 
excessive redundant tissue evidencing 
frequent recurrences, and the frequency 
of bleeding episodes.  The examiner is 
requested to comment on whether the 
bleeding, if present, may be classified 
as persistent.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












